--------------------------------------------------------------------------------

Exhibit 10.5


JONES LANG LASALLE INCORPORATED
STOCK OWNERSHIP PROGRAM SHARES AGREEMENT
(Under the Amended and Restated Stock Award and Incentive Plan)




THIS STOCK OWNERSHIP PROGRAM SHARE GRANT (“SOP Grant”), dated as of _________
(the “Grant Date”), is granted by JONES LANG LASALLE INCORPORATED (the
"Company"), to _________________, (the "Grantee") pursuant to the Company's
Amended and Restated Stock Award and Incentive Plan (the "Plan"). The following
table sets out the basic information regarding this SOP Grant, and Appendix A
sets out the terms and conditions of this SOP Grant. This SOP Grant is subject
to such terms and conditions and to the further terms and conditions contained
in the Plan. For purposes of this Agreement, all capitalized terms not otherwise
defined herein shall have the meanings assigned to them in the Plan. By
accepting this SOP Grant, Grantee accepts all such terms and conditions.


1.    Number of shares of Stock with respect to which Grantee is granted SOP
shares (“Restricted Stock Units”)
[Insert number of shares]
2.    Grant Price
[Insert price in US$ on Grant Date]
3.    Time of vesting and issuing of SOP Grant
This SOP Grant shall vest and shares of Stock shall be issued as to one-half
(1/2) of the Restricted Stock Units on each of:
(i)    [18 months from Jan. 1 of year of Grant]; and
(ii)   [30 months from Jan. 1 of year of Grant]
4.    Effect of termination of employment on vesting
(i)    Termination by Reason of Death, Total and Permanent Disability, or
Special Circumstances - this SOP Grant shall continue to vest in accordance with
Item 3 above
(ii)   Termination by Reason of Retirement - this SOP Grant shall become fully
vested and shares of Stock shall be issueable the earlier of eighteen months
from the date of the approved Retirement or in accordance with Item 3 above.
(iii)   Voluntary Resignation or Termination for Cause - the portion of this SOP
Grant which has not already vested in accordance with Item 3 above at the time
of resignation or termination shall not vest and shares of Stock shall not be
issued, but shall be forfeited




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused the execution hereof by its duly
authorized officer and the Grantee has agreed to the terms and conditions of
this SOP Grant.


JONES LANG LASALLE INCORPORATED
 
By:______________________________________________
Its:______________________________________________
Authorized Officer


Accepted by:
 
________________________________________________
Grantee


Date of Acceptance: ________________________________
 
-2-

--------------------------------------------------------------------------------


 
APPENDIX A
JONES LANG LASALLE INCORPORATED
STOCK OWNERSHIP PROGRAM SHARES AGREEMENT
TERMS AND CONDITIONS


1.
DEFINITIONS




 
(i)
“Cause” means failure to perform the Grantee’s job responsibilities in good
faith, poor performance, falsification of Company records, theft, failure to
cooperate with an investigation, use or distribution on the premises of the
Company or any of the Company’s subsidiaries of illegal drugs, or conviction of
any crime against the Company, any of the Company’s subsidiaries or any of their
employees.

 
(ii)
“Data” means personal information about the Grantee, including the Grantee’s
name, home address and telephone number, date of birth, social security number
or identification number, salary, nationality, job title, any shares or
directorships held in the Company, details of all SOP Grants or any other
entitlement to shares awarded, canceled, exercised, vested, unvested or
outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan.

 
(iii)
“Retirement” means termination of employment by the Grantee (other than by death
or Total and Permanent Disability) under the terms set forth or agreed to by the
Board of Directors or the Committee, in their sole discretion.

 
(iv)
“Special Circumstances” means such circumstances as shall be determined solely
by the Board of Directors or the Committee.

 
(v)
“Stock” means shares of the common stock, par value $0.01 per share, of the
Company.

 
(vi)
“Total and Permanent Disability” means a disability qualifying the Grantee to
receive benefits under the applicable total and permanent disability income plan
provided by the Company or the subsidiary of the Company which employs Grantee.



2.
ACKNOWLEDGMENT AND WAIVER

 
By entering into this SOP Grant Agreement, the Grantee acknowledges that:



 
(i)
the Plan is discretionary in nature and may be amended, suspended or terminated
by the Company at any time and the Company, in its discretion, shall have the
power and authority to (a) determine which (if any) individuals rendering
services or employed outside the United States are eligible to participate in
the Plan; (b) determine which non-United States-based operations (e.g.,
subsidiaries, branches, representative offices) participate in the Plan; (c)
modify the terms and conditions of any SOP Grants made to such eligible
individuals, or with respect to such non-United States-based operations; and (d)
establish sub-plans, modified exercise, payment and other terms and procedures
to the extent deemed necessary or desirable by the Company;


-3-

--------------------------------------------------------------------------------


 

 
(ii)
this SOP Grant is a one-time benefit which does not create any contractual or
other right to receive future grants of Restricted Stock Units, or benefits in
lieu of Restricted Stock Units;

 
(iii)
all determinations with respect to any such future grants, including, but not
limited to, the times when SOP Grants shall be granted, the number of shares
subject to each SOP Grant, the grant price, and the time or times when each SOP
Grant shall be issueable, will be at the sole discretion of the Company;

 
(iv)
the Grantee’s participation in the Plan shall not create a right to further
employment with the Grantee’s employer and shall not interfere with the ability
of the Grantee’s employer to terminate the Grantee’s employment relationship at
any time with or without cause;

 
(v)
the value of this SOP Grant is an extraordinary item of compensation which is
outside the scope of the Grantee’s employment contract, if any, and is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, long-service awards, or
similar payments;

 
(vi)
the future value of the underlying shares of Stock is unknown and cannot be
predicted with certainty and if the value of the underlying Stock decreases in
value, so will the value of this SOP Grant;

 
(vii)
this SOP Grant has been granted to the Grantee in the Grantee’s status as an
employee of his or her employer, and can in no event be understood or
interpreted to mean that the Company is the Grantee’s employer or that the
Grantee has an employment relationship with the Company; provided, however, that
this provision shall not affect any Grantee who is actually employed by the
Company; and

 
(viii)
the ultimate liability for any and all tax, social insurance and any other
payroll tax (“tax-related items”) withholding and reporting obligations are and
remain the Grantee’s responsibility and liability and that the Company (i) makes
no representations nor undertakings regarding treatment of any tax-related items
in connection with any aspect of the SOP Grant, including the grant, vesting or
issuance of the Restricted Stock Units and the subsequent sale of Stock
acquired; and (ii) does not commit to structure the terms of the grant or any
aspect of this SOP Grant to reduce or eliminate the Grantee’s liability
regarding tax-related items.

 
(ix)
the terms and conditions of this SOP Grant shall be governed by and construed in
accordance with the laws of the State of Illinois, USA, without taking into
account any conflicts of laws provisions.



3.
NON-TRANSFERABILITY



This SOP Grant is nontransfereable otherwise than by the laws of descent and
distribution on death.
 
-4-

--------------------------------------------------------------------------------



4.
ISSUANCE OF RESTRICTED STOCK UNITS/DIVIDENDS AND STOCK SPLITS



Subject to such rules as may be adopted by the Company and to the discretion of
the Company, this SOP Grant may be paid in an equal number of shares of Stock or
in cash in the amount of the fair market value of the Restricted Stock Units
based upon the closing price of Stock on the New York Stock Exchange on the
trading day immediately preceding the day on which the Restricted Stock Units
vest. Dividends, if any, paid with respect to Restricted Stock Units prior to
vesting will be reinvested in additional Restricted Stock Units having the same
vesting date, and additional Restricted Stock Units will be received by the
Grantee in the case of a Stock split or Stock dividend.


5.
DATA PRIVACY CONSENT



The Grantee consents to the collection, use and transfer of Data as described in
this paragraph. The Grantee understands that the Company and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan or any other plan of the Company (through this SOP Grant and any other
award which may have been or be in the future granted under the Plan or any such
other plan), and that the Company and/or any of its Subsidiaries may each
further transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan or any other plan of
the Company. The Grantee understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the United States or Canada. The
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan or any other plan of the
Company (through this SOP Grant and any other award which may have been or be in
the future granted under the Plan or any such other plan), including any
requisite transfer to a broker or other third party with whom the Grantee may
elect to deposit any Stock acquired upon issuance of Stock in accordance with
this SOP Grant or any other award and such Data as may be required for the
administration of the Plan or any other plan of the Company and/or the
subsequent holding of Stock on his or her behalf. The Grantee understands that
he or she may, at any time, view Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting his or her local Human
Resources representative. Withdrawal of consent may, however, affect Grantee’s
ability to realize benefits from this SOP Grant or other awards.
 
-5-

--------------------------------------------------------------------------------





